On plaintiff’s appeal the judgment is unanimously affirmed, with costs to the defendant, and on defendant’s appeal the judgment is unanimously reversed and judgment on the first cause of action entered in favor of the defendant, with costs. Plaintiff’s partial recovery on the first cause of action is unwarranted. The payment which the lessee was required to make under the lease in excess of $90,000 per year was not established to have become a part of the net rent entitling plaintiff t > an additional commission. Settle order on notice. Present — Peck, P. J., Cohn Breitel, Botein and Bergan, JJ. [See 284 App. Div. 876.]